228 F.2d 623
Thompson O. LIVINGSTON, Appellant,v.SHREVEPORT-TEXAS LEAGUE BASEBALL CORPORATION, Appellee.
No. 15567.
United States Court of Appeals Fifth Circuit.
Jan. 9, 1956.

Alfred W. Bullock, Otis W. Bullock, Shreveport, La., for appellant.
Robert McLean Jeter, Jr., Shreveport, La., Tucker, Bronson & Martin, Sherveport, La., of counsel, for appellee.
Before BORAH and JONES, Circuit Judges, and WRIGHT, District Judge.
PER CURIAM.


1
The facts of this cause and the reason for the decision of the District Court are set forth in the opinion of Judge Ben C. Dawkins, Jr., 128 F. Supp. 191.  Being in agreement with the views of the trial judge and seeing no reason for repeating them the judgment is affirmed.